START, O. J.
The plaintiff brought this action in the district court of the county of Goodhue to recover from the defendant damages which she claimed to have sustained by the escaping of some eight hundred thousand gallons of water which the defendant had stored in its reservoir on the side of a bluff above her property. The complaint alleged that the injury complained of was due directly to the negligence of the defendant in the construction and maintenance of the reservoir. " The answer put in issue the allegation of the complaint. The issues were tried by a jury, and a verdict returned for the plaintiff in the sum of $1,925.50. The trial court granted the defendant’s motion for a new trial on the ground that the verdict was not justified by the evidence, and the plaintiff appealed.
The controlling facts necessary to be considered on this appeal are substantially these: The city of Red Wing is a municipal corporation and as such is authorized to construct and maintain reservoirs, and to provide for the erection of waterworks for the supply of the inhabitants of the city and for protection against fire. On and for some two years prior to November 19, 1904, the plaintiff was the owner and in possession of a certain tract of land at the base of a steep bluff in the city *259of Red Wing, upon which there was a dwelling house in which she and her family resided. On the side of this bluff, and some one hundred fifty feet above the premises of the plaintiff, the city constructed in the sandrock a reservoir and maintained it as a part of its waterworks system. On the day named it had stored in the reservoir some eight hundred thousand gallons of water taken from the river, which escaped, rushed down the side of the bluff in such volume and with such force and violence that the plaintiff’s home was thereby destroyed, and her premises practically ruined.
The plaintiff on the trial of the action introduced evidence tending to show actual negligence of the city in the construction and maintenance of the reservoir and evidence was introduced. on behalf of the city tending to show that it , was not guilty of any negligence in the premises. The plaintiff, however, did not rest her right to recover solely upon the alleged negligence of the city but also claimed that it was liable upon^ the undisputed facts without proof of negligence in fact, and requested the trial court so to charge the jury, which was refused. She excepted to the ruling. The trial court submitted the case to the jury upon the question of the city’s negligence in fact.
The plaintiff resisted the motion for a new trial upon the ground, among others, that upon the undisputed and admitted facts the verdict was right because, under the rule of this court established in the cases of Cahill v. Eastman, 18 Minn. 292 (324) 10 Am. 184; Knapheide v. Eastman, 20 Minn. 432 (478); and Berger v. Minneapolis Gaslight Co., 60 Minn. 296, 62 N. W. 336, the city was liable, without proof of negligence, for all damages directly due to the water which escaped from its control. The trial court adhered to its ruling on the trial when it refused to give the plaintiff’s request, based on the cases cited, and held that the city was only liable for negligence in fact, and that there was no evidence to sustain a finding by the jury that it was thus negligent. It is obvious that if the city in this case was only liable for the damages sustained by the plaintiff upon proof by her of its actual negligence, then the order granting a new trial must be affirmed. On the other hand, if the city was liable without such proof being made, then the order must be reversed.
This brings us to the question whether the case is controlled by the cases cited. The Earned trial judge attached to his order a very able *260and exhaustive memorandum in which the adjudged cases were reviewed, and which seems to demonstrate that the doctrine of Rylands v. Fletcher, L. R. 3 H. L. 330, upon which the cases in this court are based, has been rejected as unsound in principle by a-majority of the adjudged cases in this country. The question, however, is not an open one in this state, and the contention of the plaintiff must be sustained unless the cases in this court cited on her behalf are overruled. This we are not prepared to do for we ought to adhere to the former decisions of the court “unless-they are clearly and manifestly erroneous or no longer adapted to changed conditions of society.” State v. Manford, 97 Minn. 173, 106 N. W. 902.
The rule to be deduced from the decisions of this court is to the effect that a party who, for his own profit, keeps On his premises anything not naturally belonging there, the natural tendency of which is to become a nuisance and to do mischief if it escapes, is liable if it escapes, without proof of negligence, for all damages directly resulting therefrom. The only modification of the rule as stated in general terms in Cahill v. Eastman, made by the decision in the case of Berger v. Minneapolis Gaslight Co., was to add the clause we have italicized. In the Cahill case the damages were occasioned by the construction of a tunnel on the defendant’s own premises through which the water rushed in destructive quantities upon the plaintiff’s premises. In that case/ as in this, the complaint alleged negligence in fact which was denied by the answer, and yet it was held that the plaintiff could recover without proof of such negligence.
The rule applies to the defendant for, although a municipal corporation, it was engaged in the business of supplying water to its inhabitants for profit, an undertaking of a private nature.- This case then cannot be distinguished from the Cahill and later cases. The eight hundred thousand gallons of water which the defendant brought into its reservoir did not naturally belong there, and its natural tendency was to do mischief if it escaped. It follows that the plaintiff, upon the undisputed facts, was entitled, as a matter of law, to recover whatever damages she had sustained by the escaping of the water from the defendant’s reservoir; and that the trial court erred in setting the verdict aside and granting a new trial.
*261The order appealed from must be reversed, and the cause remanded to the district court, with direction to cause judgment to be entered upon the verdict. So ordered.